Citation Nr: 1202945	
Decision Date: 01/26/12    Archive Date: 02/07/12	

DOCKET NO.  07-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a pulmonary disorder to include a paralyzed left hemi-diaphragm, secondary to degenerative disc disease of the cervical and thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969, and from June 1972 to March 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in May 2010, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks entitlement to service connection for a pulmonary disorder, to include a paralyzed left hemi-diaphragm.  In pertinent part, the Veteran alleges that he has breathing difficulties due to phrenic nerve palsy which resulted in his left diaphragm being paralyzed.  He contends that phrenic nerve paralysis is due to his cervical spine disability, inasmuch as the phrenic nerve arises from the cervical spine extending from the 3rd through the 5th cervical vertebrae.

In the Board's May 2010 remand it was noted that following a VA examination in March 2008, the examiner concluded that the cause of the Veteran's elevated hemi-diaphragm was open to speculation, and that there was no "clear and convincing evidence" to indicate a specific cause of the Veteran's phrenic nerve palsy which resulted in the elevated hemi-diaphragm.  Under the circumstances, it was felt that an additional VA examination or examinations would be helpful in determining the exact nature and etiology of the Veteran's diaphragmatic paralysis.

Hence, in early March 2011, the Veteran was referred to a private neurologist/neuromuscular specialist for electromyographic/nerve conduction studies.  That examiner noted that, with respect to the issue of phrenic neuropathy, and recalling that the phrenic nerve was derived from three cervical roots, specifically, C3, C4, and C5, the issue would be the status of the roots on the left side.  Further noted was that the phrenic nerve, which supplies the diaphragm, arises chiefly from the fourth cervical nerve, but commonly has a root from the fifth as well, and sometimes from the third.  Accordingly, in a case of diaphragmatic paralysis, one might wonder about the fourth nerve root on the left.

Following a review of magnetic resonance imaging conducted in October 2007, the examiner concluded that, at the C2-3 level, there was no abnormality which could contribute to a C3 component of injury to the phrenic nerve.  Moreover, at the C3-4 level, there was no abnormality on the left which could be contributing to the phrenic nerve, the major root.  Additionally, at the C4-5 level there was greater abnormality on the right, and only a mild abnormality on the left.  Under the circumstances, the examiner opined that it would be difficult to ascribe phrenic neuropathy/paralysis to the single C5 root, which was less involved on the symptomatic left than the right.  Ultimately, the examiner concluded that, following a detailed review of the October 2007 magnetic resonance imaging study, there was no structural source for compression of significance of any of the nerve roots.  Again, neither the principal C4 root, nor the third root had any compressive abnormality as per the scan.  Moreover, the fifth root had a greater abnormality on the asymptomatic right side, and only a mild abnormality on the left.  In the opinion of the examiner, he could see "no way" that the Veteran's left hemi-diaphragmatic paralysis/phrenic abnormality was the result of a cervical spine process.

Significantly, when questioned by the Veteran as to whether electrodiagnostic testing would be able to determine whether his hemi-diaphragmatic paralysis was the result of cervical pathology, the examiner responded that such testing was "certainly not going to be able to prove or disprove a cervical origin," inasmuch as there was no such causal relationship.  Moreover, the examiner opined that in this case, electromyographic testing was "quite a dangerous procedure" because needling the diaphragm near the lung could cause a pneumothorax.  Under the circumstances, the electrodiagnostic testing which had been requested was not, in fact, accomplished.

In February/March 2011, and in response to the Board's May 2010 remand, the Veteran was afforded an additional VA examination.  That examination involved a full review of the Veteran's claims folder and medical records.  It was noted at the time of examination that the Veteran did not undergo the requested electromyographic/nerve conduction velocity testing.  In this regard, while the appellant did report for that examination, when informed by the examiner that clinical findings did not support the theory that changes in the Veteran's cervical spine were the cause of his left phrenic nerve paralysis, he terminated the encounter.  In light of the private examiner's comment concerning the dangerousness of the procedure, the Board does not find the appellant's action to be unreasonable, or to constitute a failure to cooperate with VA.

Following review of the aforementioned medical records, and a full examination of the Veteran, the VA examiner concluded that the appellant's pulmonary disorder, left hemiparesis of the diaphragm, was less likely than not caused by or the result of cervical degenerative disc disease.  As a rationale for that opinion, he referenced the examination by the private board-certified neurologist, who noted that radiologic findings with regard to the Veteran's cervical disc disease did not support involvement of the C3-C4 nerve root on the left, which innervated the left phrenic nerve.  Accordingly, the VA examiner opined that it was less likely than not that the Veteran's paralysis of the left hemi-diaphragm was caused by a cervical nerve root compression.

Since the 2011 VA examination additional private medical records have been received.  These include a March 2011 magnetic resonance imaging study of the Veteran's cervical spine, as well as computerized axial tomography study of his cervical spine conducted in April 2011.  While the computerized tomography yielded only a low probability of nerve root encroachment at C3-C4, the magnetic resonance imaging yielded results consistent with a fragmented appearing left-sided facet at C3-4, in conjunction with multilevel neuroforaminal narrowing causing compression of the bilateral C4 nerve roots, right C5 nerve root, and right C7 nerve root, in conjunction with possible compression of the left C5 and bilateral C6 nerve roots.  Significantly, such compression of the bilateral C4 nerve roots was apparently not present at the time of the earlier, October 2007, magnetic resonance imaging studies.  Moreover, the 2011 magnetic resonance imaging and computerized axial tomography studies were not considered in the October 2011 Supplemental Statement of the Case.  Further, since the October 2011 Supplemental Statement of the Case, the Veteran has submitted additional private medical evidence which has also has not been considered.  Such evidence is pertinent to the Veteran's claim for service connection for a chronic pulmonary disorder.  Absent a waiver this evidence must be referred to the agency of original jurisdiction for initial review.  38 C.F.R. § 20.1304(c) (2011).  Accordingly, the evidence in question must be returned for initial consideration by the RO.

Finally, as part of the evidence considered in the October 2011 Supplemental Statement of the Case, reference was made to VA treatment records from the Walla Walla (Washington) VA Medical Center covering the period from April 2006 to September 2011; treatment records from the Portland (Oregon) VA Medical Center dated in September 2011; and treatment records from the Puget Sound (Washington) VA Medical Center covering the period from July to September 2011.  However, based on a review of the Veteran's file, it does not appear that these records are at this time a part of his claims folder.  Such records must be obtained prior to a final adjudication of the Veteran's claim for service connection.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the VA Medical Center in Walla Walla, Washington, with a request that they provide copies of any and all records of treatment of the Veteran for the period from April 2006 to September 2011.  The RO/AMC should also contact the VA Medical Center in Portland, Oregon, with a request that they provide copies of any and all records of treatment of the Veteran in September 2011.  Finally the RO should contact the VA Medical Center in Puget Sound, Washington, with a request that they provide copies of any and all records of treatment of the Veteran for the period from July to September of 2011.  All such records, once obtained, should be made a part of the Veteran's claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2011, the date of the most recent evidence of record, should also be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, the Veteran must be afforded appropriate specialty VA examinations in order to accurately determine the exact nature and etiology of any pulmonary disorder to include left hemi-diaphragmatic paralysis.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  

Following completion of any examination, the appropriate examiner or examiners must opine whether any pulmonary disorder, to include left phrenic nerve paralysis leading to left hemi-diaphragmatic paralysis, is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's degenerative disc disease of the cervical and thoracolumbar spine.  In reaching this opinion, the examiner must specifically take into account the aforementioned March 2011 magnetic resonance imaging of the Veteran's cervical spine, which reportedly showed evidence of neuroforaminal narrowing resulting in compression of the bilateral C4 nerve roots.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained must be made a part of the Veteran's claims folder.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by all examiners prior to completion of any examination.

4.  After the development requested has been completed, the RO/AMC should review all examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  The RO/AMC must then readjudicate the Veteran's claim of entitlement to service connection for a pulmonary disorder, to include a paralyzed left hemi-diaphragm, claimed as secondary to degenerative disc disease of the cervical and thoracolumbar spine.  This adjudication should specifically include consideration of the aforementioned evidence received subsequent to the October 2011 Supplemental Statement of the Case.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since October 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



